Name: 83/650/EEC: Council Decision of 19 December 1983 on a financial contribution to the Foot-and-Mouth Disease Institute in Ankara
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-12-31

 Avis juridique important|31983D065083/650/EEC: Council Decision of 19 December 1983 on a financial contribution to the Foot-and-Mouth Disease Institute in Ankara Official Journal L 370 , 31/12/1983 P. 0060 - 0061 Spanish special edition: Chapter 03 Volume 29 P. 0205 Portuguese special edition Chapter 03 Volume 29 P. 0205 *****COUNCIL DECISION of 19 December 1983 on a financial contribution to the Foot-and-Mouth Disease Institute in Ankara (83/650/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the Community should take all appropriate measures to ensure its protection against the risk of exotic strains of foot-and-mouth virus appearing on its territory, particularly as its livestock is not immunized by vaccination against these viruses; Whereas to this end the Community has undertaken, and continues to undertake, action designed to keep outbreaks of this type of disease far from its frontiers by helping countries affected to strengthen their preventive measures; whereas, for this purpose, substantial Community subsidies have already been granted to the countries of south-east Europe through the FAO; Whereas these measures have unquestionably made an effective contribution to the protection of Community livestock, especially through the establishment and maintenance of butter vaccination zones in Turkish Thrace; Whereas, however, the measures implemented hitherto must be reinforced in order to improve the campaign against foot-and-mouth disease; Whereas, in order to achieve this aim, substantial work has been undertaken at the Foot-and-Mouth Disease Institute in Ankara in order to increase significantly the production of vaccine by that Institute; Whereas this work must be approved as it will enable Turkey to intensify its campaign against foot-and-mouth disease, having regard in particular to the undertaking given by that country to ensure the maintenance of the buffer vaccine zone against this disease in Turkish Thrace; Whereas, by Decision 75/776/EEC (2) the Community has already made an initial financial contribution to the Foot-and-Mouth Disease Institute in Ankara; Whereas the Turkish authorities have again asked the Community to contribute to the Ankara Institute; whereas a favourable reply should be given to this request; Whereas a technical collaboration agreement has been concluded between the Ankara Institute and an animal health institute in a Member State; Whereas the Standing Veterinary Committee should be kept regularly informed of progress on the project as a whole, HAS DECIDED AS FOLLOWS: Article 1 1. The Community shall make a financial contribution to a project at the Foot-and-Mouth Disease Institute in Ankara, during the 1983, 1984 and 1985 financial years. 2. The financial contribution referred to in paragraph 1 shall be for the financing of: - new equipment for the Ankara Institute, - technical assistance and training courses for Turkish staff in the Community. 3. The financial contribution referred to in paragraph 1 shall be made by the Commission, up to the amount of appropriations set aside for the purpose in the general budget of the European Communities, after production by the Turkish authorities of official supporting documents. Article 2 The Commission shall be responsible for monitoring the use made of the financial contribution referred to in Article 1. It shall report to the Council and the European Parliament on the implementation of this Decision. At least once a year it shall also inform the Standing Veterinary Committee of progress on the project. Done at Brussels, 19 December 1983. For the Council The President C. SIMITIS (1) OJ No C 342, 19. 12. 1983, p. 118. (2) OJ No L 326, 18. 12. 1975, p. 16.